              Case 15-40315-KKS    Doc 133   Filed 09/02/20   Page 1 of 6




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION
In re:

         STEVEN EUGENE ALLEN,                       Case No.: 4:15-bk-40315-KKS
                                                    Chapter 7
               Debtor.


                TRUSTEE, THERESA M. BENDER’S NOTICE OF
             RULE 2004 EXAMINATION DUCES TECUM OF DEBTOR

         The trustee Theresa M. Bender, by and through the undersigned counsel,

hereby gives notice of the following Rule 2004 Examination duces tecum:

         NOTICE IS HEREBY GIVEN that the Trustee, by and through her

undersigned counsel, will examine Debtor, Steven Eugene Allen, on October 5,

2020 at 10:00am at the following location:

                                     Clark Partington
                             106 E. College Avenue, Suite 600
                                Tallahassee, Florida 32301

         This examination is being taken pursuant to Local Rule 2004-1 and Federal

Rule of Bankruptcy Procedure 2004, and will be taken before a certified court

reporter. The scope of the examination shall be as described in Bankruptcy Rule

2004. Pursuant to Local Rule 2004-1, no order shall be necessary.

         Pursuant to Local Rule 2004-1(b)-(c), the Debtor is further commanded to

produce and deliver all of the documents described on Exhibit “A” to the

Trustee, c/o Trevor Thompson, Esq., Clark Partington, 106 E. College Avenue,

                                         1
           Case 15-40315-KKS     Doc 133    Filed 09/02/20   Page 2 of 6




Suite 600, Tallahassee, Florida 32301, email: tthompson@clarkpartington.com,

on or before September 25, 2020, or 21 days from service of this notice,

whichever is later.

      I CERTIFY that a true copy of this notice was filed with the court, and

served on the debtor and the debtor’s attorney.

      DATED this 2nd day of September,2020.

                                              /s/ Trevor A. Thompson
                                            TREVOR A. THOMPSON
                                            Fla. Bar No.: 68006
                                            CLARK PARTINGTON
                                            106 East College Avenue, Suite 600
                                            Tallahassee, Florida 32301
                                            Office (850) 320-6827
                                            Facsimile (850) 597-7591
                                            tthompson@clarkpartington.com
                                            Special Counsel for Trustee,
                                             Theresa M. Bender




                                        2
           Case 15-40315-KKS     Doc 133   Filed 09/02/20   Page 3 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 2nd day of September, 2020, a true and correct
copy of the foregoing has been furnished electronically through the CM/ECF
portal or via standard first class mail to:

      Keith L. Bell, Jr. kbell@clarkpartington.com,
       egordon@clarkpartington.com; hrice@clarkpartington.com;
       ldunlap@clarkpartington.com

      Theresa M. Bender tmbenderch7@gmail.com, FL62@ecfcbis.com;
       tbenderassist@yahoo.com; tmbenderch7@ecf.inforuptcy.com;
       tmbenderch7@yahoo.com

      Brian G. Rich on behalf of Debtor Steven Eugene Allen
       brich@bergersingerman.com, efile@bergersingerman.com;
       rperez@bergersingerman.com; efile@ecf.inforuptcy.com

      United States Trustee USTPRegion21.TL.ECF@usdoj.gov

      James M. Donohue on behalf of Interested Party SEA Developers, LLC
       jdonohue@ausley.com, sshaffer@ausley.com

      Douglas L Kilby on behalf of Interested Party SEA Developers, LLC
       dkilby@ausley.com, mmckenzie@ausley.com

      Steven Eugene Allen
       2588 Ulysses Road
       Tallahassee, FL 32312


                                            /s/ Trevor A. Thompson
                                           TREVOR A. THOMPSON




                                       3
            Case 15-40315-KKS     Doc 133    Filed 09/02/20   Page 4 of 6




                                    EXHIBIT A

             ATTACHMENT TO SUBPOENA TO PRODUCE DOCUMENTS TO
                          STEVEN EUGENE ALLEN

DEFINITIONS:

       1.     The terms “document” or “documents” is used in the broadest sense
of the term and shall include all written, printed, typed, recorded, graphic or
electronically-stored matter, however produced or reproduced, of every kind
and description, in the actual or constructive possession, custody, or control of
the party served with this Subpoena Duces Tecum, including, without limitation,
all documents, papers, letter, correspondence, communications, telegrams,
messages of any kind, e-mails (including the text or body of all attachments
thereto), electronic files, data, hand-written or typed notes, minutes of meetings,
memoranda of all kinds, applications, loan records, bills, tax returns,
accountant’s work papers, books, journals, diaries, ledgers, corporate records,
account statements, notes and other records of payment, checks, vouchers,
receipts, reports, studies, contracts, agreements, deeds, leases, ledgers, financial
statements or any other source of financial data, balance sheets, income
statements, profit and loss statements, cash flow statements, appraisals,
estimates, maps, exhibits, surveys, evaluations, notebooks, calendars, time sheets
or logs, agendas, appointment books, schedules, summaries, analyses, writings,
drafts, drawings, sketches, graphs, diagrams, charts, images, pictures,
photographs, sound tapes or recordings, videotapes, DVDs, CDs, and data
compilations (whether tangible or intangible from which information can be
obtained or can be translated trough detection devices into reasonably usable
tangible form), electronic or magnetic data, computer printouts, computer files,
microfilm, Xerox or any other tangible or electronically stored thing from which
constitute or contain matter within the scope of Fed. R. Civ. P. 26(b) or 34.

       2.     The term “entity” means any non-natural person or business
venture, including but not limited to a corporation, limited liability company,
professional association, sole proprietorship, government, government
subdivision, and any type of partnership, corporation, association, organization,
institution, or firm.

        3.    The terms “relates to” or “relating to” mean constitute, refer to,
reflect, discuss, mention, evidence, concern, pertain to, summarize, analyze,
criticize, evaluate, or in any way logically or factually associated with the subject

                                         1
            Case 15-40315-KKS    Doc 133   Filed 09/02/20   Page 5 of 6




of the request.

      4.    The terms “and” and “or” shall be construed conjunctively rather
than disjunctively, as is necessary to make each request inclusive rather than
exclusive.

    5.    The term “Affiliate” means any person or entity controlling, under
common with, or controlled by You.

     6.     The terms “You” and “Debtor” means Steven Eugene Allen, agents,
employees, representatives and all other persons or entities accounting or
purporting to act on his behalf.

       7.   The term “Debtor’s Bankruptcy Case” means that certain
bankruptcy case styled In re: Steven Eugene Allen, United States Bankruptcy Court
for the Northern District of Florida, Case No. 15-40315-KKS.

     8.     The term “Voluntary Petition” means that bankruptcy petition filed
by You in (or initiating) the Debtor’s Bankruptcy Case.

SCOPE OF PRODUCTION:

       If any documents are withheld under claim of privilege, furnish a list
identifying each document for which the privilege is claimed, together with the
following information:

      1.)    a brief description of the nature and subject matter;
      2.)    the date;
      3.)    the name and title of the author(s);
      4.)    the name and title of the person(s) to whom the document was
             addressed;
      5.)    the name and title of the person(s) to whom the document was sent;
      6.)    the number of pages;
      7.)    the paragraph to which the document is otherwise responsive; and,
      8.)    the nature of the claimed privilege.




                                       2
            Case 15-40315-KKS    Doc 133    Filed 09/02/20   Page 6 of 6




DOCUMENTS FOR PRODUCTION:

       1.    The Debtor’s tax returns for tax year 2015, 2016, 2017, 2018, and 2019
filed with the Internal Revenue Service.

      2.    Any documents reflecting any distribution received from SEA
Developers, LLC, including but not limited to accompanying letters, check stubs,
or bank deposits.

      3.    To the extent there are no responsive documents under request 2
with respect to a distribution that you received from SEA Developers, LLC, any
bank monthly statement reflecting such distribution.




                                        3
